United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.H., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PATROL, Detroit, MI,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0889
Issued: November 21, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 20, 2018 appellant filed a timely appeal from a December 4, 2017 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from OWCP’s last merit decision, dated December 2, 2016, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 8, 2015 appellant, then a 39-year-old officer, filed a traumatic injury claim
(Form CA-1) alleging that on July 23, 2015 he was participating in drills, acting as a suspect with
his hands placed on the wall, when he was placed in an arm bar and forced to the ground in a
twisting motion. He alleged that he sustained dislocation of lumbar vertebra, lumbar intervertebral
disc without myelopathy, and other injuries of his lower back and spine. Appellant did not stop
work.
In a development letter dated August 19, 2015, OWCP requested additional factual and
medical evidence in support of appellant’s traumatic injury claim. It afforded him 30 days to
respond.
Appellant provided a note dated August 20, 2015 from Dr. David T. Mitchell, a
chiropractor, noting acute back pain on July 25, 2015. Dr. Mitchell diagnosed subluxation
complex of L5 on S1 and lumbar intervertebral disc without myopathy. He completed a form
report on September 11, 2015 and noted that appellant was thrown to the ground with rotation
during defensive tactics training. Dr. Mitchell diagnosed anterior longitudinal damage to L4-S1
and posterior longitudinal ligament L5-S1. He indicated by checking the box marked “yes” that
appellant’s condition was caused or aggravated by his employment activity. Dr. Mitchell indicated
that he provided chiropractic adjustment and recommended a magnetic resonance imaging scan of
appellant’s lumbar spine to rule out disc pathology.
By decision dated September 29, 2015, OWCP denied appellant’s traumatic injury claim
finding that he failed to provide medical evidence to establish fact of injury. It explained the
requirements for a chiropractor’s report to constitute medical evidence and noted that Dr. Mitchell
had not indicated that his diagnosis of spinal subluxation was based on x-ray examination
findings.2
Appellant requested reconsideration on June 2, 2016 and submitted additional medical
evidence. In a report dated October 14, 2015, Dr. Mitchell provided a history of injury, noting that
on July 23, 2015 appellant participated in defensive tactics training and felt acute pain in the low
back on the left side which radiated into his left knee. He indicated that he followed up with
radiology and diagnosed subluxations at L5 and S1.
By decision dated December 2, 2016, OWCP reviewed the merits of appellant’s claim and
denied modification of the September 29, 2015 decision. It informed him that a chiropractor was
considered a physician for the purposes of FECA only to the extent that he diagnosed a subluxation

2

Chiropractors are considered physicians only to the extent that their reimbursable services are limited to treatment
consisting of manual manipulation of the spine to correct a subluxation as demonstrated by x-ray to exist. 5 U.S.C.
§ 8101(2); consequently, their medical findings and/or opinions which are not based on x-rays will not suffice for
purposes of establishing entitlement to FECA benefits. A.L., Docket No. 18-0420 (issued August 21, 2018); David P.
Sawchuk, 57 ECAB 316, 320 n.11 (2006).

2

of the spine as demonstrated by x-ray to exist. OWCP noted that Dr. Mitchell had diagnosed
subluxations of the spine, but had not provided an x-ray report supporting his diagnosis.3
By appeal request form, received by OWCP on November 20, 2017, appellant requested
reconsideration.
By decision dated December 4, 2017, OWCP denied appellant’s request for reconsideration
of the merits of his claim as he did not provide relevant and pertinent new evidence or new
argument in support of his request for reconsideration.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,4
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.5 To be entitled to a merit review of
an OWCP decision denying or terminating a benefit, a claimant also must file his or her application
for review within one year of the date of that decision.6 When a claimant fails to meet one of the
above standards, OWCP will deny the application for review without reopening the case for a
review on the merits.7
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
Appellant did not provide any evidence or argument in support of his November 20, 2017
request for reconsideration. He did not show that OWCP erroneously applied or interpreted a
specific point of law, nor did he advance a relevant legal argument not previously considered.
Thus, appellant is not entitled to a review of the merits of the claim based on the first and second
above-noted requirements under section 10.606(b)(3).8
3

OWCP’s regulations provide that a chiropractor may interpret his or her x-rays to the same extent as any other
physician. However, to be give any weight, the medical report must note that x-rays support the finding of spinal
subluxation. OWCP will not necessarily require submission of the x-ray, or a report of the x-ray, but the report must
be available on request. 20 C.F.R. § 10.311(c); Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.3.a(3) (January 2013).
4

5 U.S.C. § 8128(a). Under section 8128 of FECA, the Secretary of Labor may review an award for or against
payment of compensation at any time on his own motion or on application.
5

20 C.F.R. § 10.606(b)(3).

6

Id. at § 10.607(a).

7

Id. at § 10.608(b).

8

Supra note 5; M.A., Docket No. 18-0395 (issued July 17, 2018).

3

The Board also finds that appellant did not submit relevant and pertinent new evidence in
support of his reconsideration request. The underlying issue in this case is whether appellant has
established a diagnosed medical condition arising from his accepted July 23, 2015 employment
incident. Because he did not provide OWCP with any relevant and pertinent new evidence,
appellant is also not entitled to a review of the merits based on the third requirement under section
10.606(b)(3).9
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the December 4, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 21, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

20 C.F.R. § 10.606(b)(3)(iii).

4

